UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2010 Date of reporting period: May 31, 2010 Item 1. Reports to Stockholders. Annual Report May 31, 2010 BARRETT GROWTH FUND Letter to Shareholders May 31, 2010 Dear Shareholders: The Barrett Growth Fund (the “Fund”) increased 11.82% for the eleven month fiscal period ending May 31, 2010.The Fund changed fiscal years from a June 30th to a May 31st fiscal year end when the Fund reorganized in March 2010 resulting in an eleven month fiscal period.The new fiscal year, which started on June 1, will return to a full twelve months ending May 31, 2011.As we detail below, the Fund has trailed the broader market and its peer group over the past year. The Year in Review The powerful market advance that started in March of 2009 continued until late April of this year.The abrupt change in market direction was triggered when market participants were confronted with the risk that several European countries could have difficulty financing their deficits.The deficit spending that was critical to stabilizing global economies in the deep recession of 2008/2009 had reached a level that simply spooked bond investors. The most immediate concern centered on whether Greece could raise money to fund its debt, but the anxiety ultimately spread to other European countries facing similar deficit funding challenges.The bonds of Greece, Spain and Portugal were downgraded in the quarter causing nervousness about the largest holders of their debt, namely French and German banks.With the financial crisis of AIG/Lehman still a fresh memory, bond and stock investors were quick to head for the exits. The honeymoon period for equities that started a little over one year ago and carried through the first quarter of 2010 ended in May, which was the worst May since 1940. Unlike a year ago, when all the major global economies fell into step and orchestrated fiscal and monetary efforts to stabilize and stimulate their economies, economic conditions and political realities have now diverged around the world.Most of the developed economies are now forced to deal with rising government deficits, selected credit downgrades, concerns about the political will to rein in spending, and stiff resistance by labor and other constituents.Some of these problems, such as generous and early retirement benefits, aging populations, low labor force growth rates, and inflexible work rules have been brewing for decades.However, it took the shortfall in tax revenues brought on by the deep recession to cause deficits to balloon and create the angst befalling Europe. Europe and the United States, which affected coordinated policies during the financial crisis in late 2008, are now at loggerheads with respect to government debts and their resolution.Europe has chosen to focus on reducing spending, lowering benefits, and increasing selected taxes.The United States is arguing for continued efforts to stimulate growth and focus on spending reductions at a later, more politically acceptable time.The resistance to the austerity programs and its negative impact on global growth continues to rattle investors.The avoidance of serious discussion in the United States on deficit reduction is not calming nerves either. 1 BARRETT GROWTH FUND Although the Fund gained almost 12% during the eleven month period ending May 31, 2010, it trailed the S&P 500 Index by 8.93%, which returned 20.75%, as well as the Lipper Large Cap Growth Fund Average by 7.50%, which returned 19.32%.Most of the underperformance was due to stock selection as opposed to sector weightings.The underperforming stocks cropped up in various industries.The only sector that was weak across all the Fund’s holdings was biotechnology, where concerns about health care reform affected the entire sector. Several underperforming stocks were hurt by low short term interest rates, such as State Street Corp and Schwab Corp.Monsanto’s earnings were scaled back by continued pricing pressures in both their Roundup product line as well as their bioengineered seed products.On the positive side of the ledger, several technology stocks helped the Fund post positive returns.In this sector the Fund’s best performers included Apple, Riverbed Technology, Ansys, and Informatica.Outside the technology sector, Costco Wholesale, Thermo Fisher Scientific and the conglomerate United Technologies were leading contributors to performance. Since the Fund typically owns roughly 40 to 50 equity securities, it is not unusual for performance to vary significantly from the S&P 500, or from the Lipper Large Cap peer group, where some portfolios contain more than 100 stocks as managers attempt to track the broader market. The Portfolio The Fund remains diversified by economic sector and industry.Relative to the S&P 500, the Fund was over weighted in the technology and health care industries and underweighted in the financial sector during the majority of the past fiscal year.The Fund focuses on companies that we believe have open ended growth opportunities, strong balance sheets, and that are selling at reasonable valuations.The Fund also deliberately diversifies its holdings amongst companies that vary in size as measured by revenues.The Fund holds companies with revenues in excess of $50 billion and as low as roughly $1 billion, which provides the shareholder with investments in companies at different stages of their growth cycle.Most of the companies in the Fund are global in scope and can benefit from economies that are growing faster than the developed economies of the United States, Europe and Japan. 2 BARRETT GROWTH FUND Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. MCDONALD'S CORP. 3.70% 2. COSTCO WHOLESALE CORP. 3.44% 3. VERISK ANALYTICS, INC. - CLASS A 3.35% 4. DEVON ENERGY CORP. 3.30% 5. SCHLUMBERGER LTD. 3.11% 6. THERMO FISHER SCIENTIFIC, INC. 3.07% 7. VISA, INC. - CLASS A 3.05% 8. ABB LTD. 3.01% 9. MEDCO HEALTH SOLUTIONS, INC. 2.98% JOHNSON CONTROLS, INC. 2.95% * Portfolio characteristics are as of May 31, 2010, and are subject to change at any time. Investment Outlook Over the past two years, the stock market has gone through a tumultuous period that started with one of its most serious declines subsequently followed by an 80% recovery in less than fifteen months.From a longer term perspective, say the last ten years, the U.S. stock market has experienced one of its worst ten year periods in its history.One reason for the poor performance was that 10 years ago the market was significantly overvalued as investors paid unsustainably high prices for stocks, particularly in the technology sector.Another reason for the poor performance was obviously the financial crisis that developed as a result of excessive consumer debt, especially in the mortgage sector, as well as excessive debt within financial institutions.At this juncture, the overvaluation in the market appears to have been eliminated, and we think the broad market has good value.The deleveraging process has continued and will take longer to work out.We are encouraged by the initial attempts at controlling budget deficits in Europe as well as at state and local governments in the U.S.It may prove to be tough medicine for workers and retirees, but it does not necessarily weaken the outlook for corporate profits in the long term.Lost in the anxiety and investor distress about government and consumer debt is the health of corporate balance sheets, particularly in the United States.Many corporate balance sheets are flush with cash, and shareholders have been getting raises via dividend increases. It has been a good bet for years that overstretched consumers in the United States, the U.K., Spain and other countries would need to spend less.Now, it is a reasonable bet that the government austerity programs that started in Europe will spread to the federal level in the United States.Although this will curtail economic growth over the next year or two, it should improve the longer term health of the developed economies that needed to go through a corrective period. 3 BARRETT GROWTH FUND With interest rates and market valuations at current levels, we think the market is likely to work higher over the next year. Thank you for choosing the Barrett Growth Fund. Sincerely, Peter H. Shriver, CFA President Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of Barrett Associates, Inc. (the “Adviser”) as of 5/31/2010.These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility. These risks are magnified in emerging markets. The Fund may also invest in mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies. The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The Lipper Large-Cap Growth Funds Average is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees. An index is unmanaged. Investors cannot invest directly in an index. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 4 BARRETT GROWTH FUND Expense Example – May 31, 2010 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including investment advisory fees; distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (December 1, 2009 – May 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value December 1, 2009 to December 1, 2009 May 31, 2010 May 31, 2010 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 BARRETT GROWTH FUND This chart assumes an initial gross investment of $10,000 made on 6/30/00. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. Average Annual Total Return as of May 31, 2010 Eleven Months One Year Three Year Five Year Ten Year –● – Barrett Growth Fund 11.82% 11.54% (9.98)% (1.68)% (4.11)% ■ S&P 500® Index 20.75% 20.99% (8.69)% 0.31% (0.82)% – u– Lipper Large-Cap Growth Funds Index 19.32% 19.51% (5.95)% 0.67% (4.22)% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THE ORIGINAL COST. 6 BARRETT GROWTH FUND Schedule of Investments May 31, 2010 Shares Value COMMON STOCKS - 97.74% Beverage and Tobacco Product Manufacturing - 1.39% PepsiCo, Inc. $ Chemical Manufacturing - 14.08% Celgene Corporation (a) Ecolab, Inc. Genzyme Corp. (a) Gilead Sciences, Inc. (a) Johnson & Johnson The Procter & Gamble Co. Teva Pharmaceutical Industrials Ltd. - ADR Computer and Electronic Product Manufacturing - 9.24% Apple, Inc. (a) Intel Corp. Johnson Controls, Inc. L-3 Communications Holdings, Inc. Credit Intermediation and Related Activities - 8.83% Bank of America Corp. Northern Trust Corp. State Street Corp. Visa, Inc. - Class A Data Processing, Hosting and Related Services - 4.97% Automatic Data Processing, Inc. Google, Inc. - Class A (a) Electrical Equipment, Appliance, and Component Manufacturing - 3.01% ABB Ltd. - ADR Food Services and Drinking Places - 3.70% McDonald’s Corp. General Merchandise Stores - 3.44% Costco Wholesale Corp. Health and Personal Care Stores - 2.98% Medco Health Solutions, Inc. (a) Machinery Manufacturing - 3.40% Donaldson Co., Inc. United Technologies Corp. Miscellaneous Manufacturing - 0.78% Stryker Corp. Oil and Gas Extraction - 5.61% Anadarko Petroleum Corp. Devon Energy Corp. The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Schedule of Investments May 31, 2010 Shares Value Professional, Scientific, and Technical Services - 11.93% Accenture PLC - Class A $ Cisco Systems, Inc. (a) Jacobs Engineering Group, Inc. (a) Omnicom Group, Inc. Tetra Tech, Inc. (a) Publishing Industries - 6.77% Microsoft Corp. MSCI, Inc. (a) Oracle Corp. Securities, Commodity Contracts, and Other Financial Products - 12.50% BlackRock, Inc. The Charles Schwab Corp. JPMorgan Chase & Co. Thermo Fisher Scientific, Inc. (a) Verisk Analytics, Inc. - Class A (a) Support Activities for Mining - 5.11% Atwood Oceanics, Inc. (a) Schlumberger Ltd. Total Common Stocks (Cost $12,607,469) Principal Amount SHORT-TERM INVESTMENTS - 7.93% Money Market Funds - 7.93% $ Fidelity Institutional Government Portfolio - Class I, 0.075% (b) First American Government Obligations Fund, 0.028% (b) Total Short-Term Investments (Cost $1,074,724) Total Investments (Cost $13,682,193) - 105.67% Liabilities in Excess of Other Assets - (5.67)% ) Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at May 31, 2010. The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Statement of Assets and Liabilities May 31, 2010 ASSETS: Investments, at value (cost $13,682,193) $ Dividends and interest receivable Receivable from Adviser Receivable for Fund shares sold 99 Other assets Total assets LIABILITIES: Payable for investments purchased Payable for Fund shares redeemed Payable for distribution fees Payable to affiliates Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statements of Operations Period Ended Year Ended May 31, 20101 June 30, 2009 INVESTMENT INCOME: Dividend income $ 2 $ Interest income Total investment income EXPENSES: Advisory fees (Note 4) Transfer agent fees and expenses Legal fees Insurance expense Administration fees Distribution fees Fund accounting fees Federal and state registration fees Trustees’ fees and related expenses Reports to shareholders Audit and tax fees Chief Compliance Officer fees and expenses — Custody fees Other expenses — Total expenses Less waivers and reimbursement by Adviser (Note 4) ) ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets from operations $ $ ) 1 The Fund has changed its fiscal year end from June 30 to May 31.The current period represents activity from July 1, 2009 through May 31, 2010. 2 Net of $325 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 10 BARRETT GROWTH FUND Statements of Changes in Net Assets Period Ended Year Ended Year Ended May 31, 20101 June 30, 2009 June 30, 2008 FROM OPERATIONS: Net investment income (loss) $ ) $ $ ) Net realized gain (loss) from investments ) Net change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets from operations ) ) DISTRIBUTIONS: Ordinary Income — — ) FROM CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from dividends reinvested — — Costs for shares redeemed ) ) ) Net decrease in net assets from capital share transactions ) ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period $ $ $ ACCUMULATED NET INVESTMENT INCOME $
